DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant argues, see REMARKS 02/01/2022, that the proposed amendments overcome the rejection under 35 U.S.C. §101. The Examiner disagrees for the reasons outlined below.

	First, the Applicant argues that “The claims are not merely directed to an abstract process, but rather, the invention comprises specific structural features.” Specifically, the Applicant argues that amending the claims to include: “a local sensor device selected from the group consisting of: a LiDar sensor, a laser range finder, and a camera.” overcomes the rejection. The Examiner disagrees.

	As discussed in the interview the above claimed sensors are generic sensors commonly used in the art. The Applicant is merely collecting data with common sensors for later processing, thus the use of these sensors amounts to mere data gathering, i.e., an insignificant extra solution activity. Therefore, these sensors do not integrate the abstract idea into a practical application of that exception or amount to significantly more than the judicial exception. 



	The Applicant’s argument is first directed towards the pre and post solution activities and not the abstract idea itself. Using sensors to take readings and storing data in a memory are forms of insignificant extra-solution activities. The abstract idea i.e., “…compare the local terrain feature location data to the global terrain feature location data; 
	develop a plurality of pattern matching hypotheses, wherein each pattern matching hypothesis characterizes a likelihood of the local terrain features matching a subset of the global terrain features; and 

	determine the global location coordinates for the user location from the plurality of pattern matching hypotheses wherein determining the global location coordinates for the user location from the plurality of pattern matching hypotheses accommodates possible additions and deletions of terrain features in the local terrain feature location data compared to the subset of the global terrain features.” is not addressed in the above arguments. Therefore, the Examiner does not find these arguments persuasive. 

	The Applicant continues to argue that the abstract idea itself consists of “complex processing steps executed by a navigation processor and not something capable of being determined in the human mind.” However, the Applicant has not made a case as to why this is true. Therefore, the Examiner does not find this statement persuasive. 

	The Applicant argues that “Further, at least claims 24 and 25 require operating the navigation processor to execute program instructions to ... compare the local terrain feature location data to the global terrain feature location data based on a k-closest vector search algorithm. During the interview, the Examiner stated, generally, that he took this limitation to mean the deciding the distance and angle to a geological feature and applying said distance and angle to a corresponding geological feature on a map to determine a location. As described above, this would be nearly impossible for a human to determine. Further, the specification describes the steps to actually perform a k-closest vector search algorithm, which are not practically performed in a human mind. Applicant's specification [0033] introduces the k-nearest vector search algorithm, and it is discussed at least in [0033]- [0043] and Figures 6-11. As claimed and described, the k-closest vector search algorithm involves calculating uncertainties ( [0039]), performing likelihood ratio tests ([0040])”

	As discussed in the interview, the claims do not recite any sort of precision in the determination of the location of the observer. It is unclear if the location determination requires the determination to be accurate on a scale of centimeters or continent. Because of the lack of precision required the invention could easily be performed in the human mind. Similarly, the introduction of an algorithm, e.g., the k-nearest vector, does not take the invention out of the human mind. Especially, if the k-value is extremely small and/or the terrain features are minimal. Further, a human with or without the aid of a pen and paper can perform the described algorithm, calculate uncertainties, and 

	Finally, the Applicant argues: “Applicant's claims define activities that are not routine, conventional, or well-understood, and thus are directed to patentable subject matter under Berkheimer" However, it appears that the Applicant is applying the analysis to the abstract idea itself and not the additional elements that would integrate the abstract idea into a practical application. The analysis should be applied to the additional elements, e.g., LiDar, laser range finder, camera, memory etc. Further, the Applicant appears to be arguing that novelty of the abstract idea overcomes the 101 however a novelty analysis is not performed under §101. For the reasons above the Examiner finds this argument unpersuasive. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662